Per Curiam.
The dismissal of the complaint was proper.
The facts alleged fail to justify the trustee seeking instructions of the court. The trustees are required to exercise their own judgment and discretion in many instances. Under the lease already approved by the court the trustee has definite rights and adequate remedies. Were the court in such an instance to entertain applications for instructions, trustees would become mere ministerial agents and the courts would be overrun with applications of like character.
The orders appealed from should be affirmed, with twenty dollars costs and disbursements.
Present — Finch, P. J., Merrell, O’Malley, Townley and Glennon, JJ.; Finch, P. J., and Merrell, J., dissent and vote to reverse and deny.